755; see Burger King Corp. v. Rudzewicz,      471 U.S. 462, 474-76 (1985).
                   While the defendant's physical presence in the forum state is not required,
                   a mere showing that the plaintiff contracted with the defendant is not
                   sufficient.   Burger King, 471 U.S. at 476, 478. Instead, the court must
                   evaluate the parties' prior negotiations, anticipated future consequences,
                   and actual course of dealings, along with the contract terms   Id. at 479.
                                 Here, real party in interest Incorp Services, Inc. (plaintiff
                   below) alleged, and the district found, that Incorp is a Nevada corporation
                   and that petitioner Christopher J. Coleman (defendant below), a Florida
                   resident, purposefully directed his activities toward Nevada when he
                   telephoned Incorp's office, requesting information about its resident agent
                   services, and made payments over an extended period of time on forms
                   showing Incorp's Nevada address. But nothing in the record demonstrates
                   that Coleman knew he was calling a Nevada company when he initiated
                   contact with Incorp, and he averred that he dialed a toll-free number and
                   believed he was calling a Florida corporation, as Incorp is also registered
                   as a domestic Florida company. Further, while emails and invoices from
                   Incorp bore its Nevada address, nothing in the record shows that Coleman
                   made any payments to Incorp in Nevada, and the fact that Incorp is a
                   Nevada-based corporation, alone, is insufficient to establish jurisdiction.
                   See id. at 478.
                                 As many courts have explained, "making telephone calls and
                   mailing payments into the forum state are insufficient bases for
                   jurisdiction."    Federated Rural Elec. Ins. Corp. v. Inland Power & Light
                   Co., 18 F.3d 389, 395 (7th Cir. 1994) (citing Lakeside Bridge & Steel Co. v.
                   Mountain State Constr. Co., 597 F.2d 596, 604 (7th Cir. 1979), Capitol
                   Indem. Corp. v. Certain Lloyds Underwriters, 487 F. Supp. 1115 (W.D.


SUPREME COUFtT
       OF
    NEVADA                                               2
(0) 1947A 491010
                Wis. 1980), and Royal Globe Ins. Co. v. Logicon, 487 F. Supp. 1245 (N.D.
                III. 1980)); see also Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147,
                151 (6th Cir. 1997) (telephone calls, faxes, letters, and payments to the
                forum state are not sufficient contacts with the forum state in a breach of
                contract action); Sunbelt Corp. v. Noble, Denton & Assocs., 5 F.3d 28, 31-32
                (3d Cir. 1993) (holding that minimum contacts were not established by
                contracting and making informational communications with the forum
                company, when services were performed in another state); Initiatives, Inc.
                v. Korea Trading Corp., 991 F. Supp. 476, 479 (E.D. Va. 1997) (same). But
                cf. Peccole v. Eighth Judicial Dist. Court, 111 Nev. 968, 971, 899 P.2d 568,
                570 (1995) (explaining that a telephone call can be a sufficient contact for
                personal jurisdiction when the cause of action arises from that call).
                Moreover, Nevada was not among the states for which Coleman hired
                Incorp to provide ongoing resident agent services.       Levinson v. Second
                Judicial Dist. Court, 103 Nev. 404, 407, 742 P.2d 1024, 1026 (1987) ("The
                performance of professional services within the forum, at the request of a
                nonresident defendant, is sufficient to justify the exercise of personal
                jurisdiction where the contract clearly contemplates that the plaintiff
                would perform substantial services within the forum."). Thus, Incorp has
                not presented evidence that Coleman purposefully directed his activities
                toward Nevada sufficient to make a prima facie showing of jurisdiction,
                and we need not review the reasonableness factor.
                            As Incorp has not established a prima facie showing of
                jurisdiction over Coleman, we conclude that extraordinary relief is
                warranted, Ful bright & Jaworski LLP v. Eighth Judicial Dist. Court, 131
                Nev., Adv. Op. 5, 342 P.3d 997, 1001 (2015) (explaining that, as the right




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 to appeal is inadequate, extraordinary relief is warranted when the
                 district court acts in excess of its jurisdiction over a person). Therefore, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF prohibition instructing the
                 district court to dismiss the action against petitioner.




                                                               Parraguirre


                                                                                             , J.



                                                                                              J.




                 cc:   Hon. Timothy C. Williams, District Judge
                       Christopher J. Coleman
                       Fox Rothschild, LLP, Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        4
(0) ]947A 4010